DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject The ranges in claims 5 and 18 are broader than the range of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elia (2012/0027983).
Regarding claims 1-6, 8, 9 and 18:  Elia teaches a polymer composition consisting of semi-aromatic polyamide (PA1, which corresponds to claimed (A-1)) comprising terephthalic acid, 1,6-hexamethylenediamine (hereinafter HMD) and 2-methylpentamethylenediamine (hereinafter MPMD) [0110].  Elia teaches that the polyamide has a melting point of about 305-315°C [0110].  Elia teaches that the composition comprises 50 wt% of glass fibers [0111] and 5 wt% of ionomer, which is a semi-crystalline functionalized polyolefin [0112-0113; Claim 1].  Elia teaches that the mixture of HMD and MPMD contains at least 50 mole% of HMD.  The composition of Elia is capable of functioning in the claimed capacity as “an injection moldable polymer composition” [0100, 0115].
The mole% of HMD and MPMD overlap the claimed ranges.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 7 and 19:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select maleic anhydride grafted polyethylene or maleic anhydride grafted polypropylene as the functionalized polyolefin from the short, finite list in Elia [0067, 0076].
	Since the composition is the same as claimed it will provide a greater strength as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Claims 1-9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshida et al. (WO 98/24847).

The mole% of HMD and MPMD overlap the claimed ranges, and the amount of glass fiber or carbon fiber overlaps the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed it will provide a greater strength as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or .


Claims 1-9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa et al. (WO 2015/093060).  US 2016/0312027 is being used as an English equivalent to WO 2015/093060 since it is a national stage entry of the international application.
Regarding claims 1, 3, 5-9, 18 and 19:  Minagawa et al. teach a polymer composition consisting of 59 wt% semi-aromatic polyamide resin, 10 wt% of a maleic anhydride modified polyethylene, 30 wt% of glass fiber, and 1 wt% of a heat aging resisting agent [Example 5; Table 3].  Minagawa et al. teach that the polyamide consists of terephthalic acid and a diamine component of 80 mol% 1,9-nonanediamine and 20 mol% 2-methyl-1,8-octanediamine [Table 1], and has a melting point of 300°C [Table 1].  The composition of Minagawa et al. is capable of functioning in the claimed capacity [0118, 0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 2-methyl-1,5-pentanediamine in place of 2-methyl-1,8-octanediamine in Example A-4 of Minagawa et al.  It is a simple substitution of one known element for another to obtain predictable results.
Since the composition is the same as claimed it will provide a greater strength as claimed.  The courts have stated that a chemical composition and its properties are 
Regarding claim 2:  Minagawa et al. teach polyamides with the claimed melting temperature [Table 1].
Regarding claim 4:  Minawawa et al. teach 40 to 90 mol% of (a1) and 10 to 60 mol% of (a2) [Claim 5].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 1-9, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15 of U.S. Patent No. 10,920,026 in view of Elia (2012/0027983).
The Patent claims the composition but fails to claim the functionalized polymer.  
However, Elia teaches that adding about 3 to about 10wt% [0063] of maleic anhydride grafted polyethylene or maleic anhydride grafted polypropylene as a functionalized polyolefin [0067, 0076] allows the molded composition to exhibit a strongly improved flexural strength [0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 3 to about 10wt% of maleic anhydride grafted polyethylene or maleic anhydride grafted polypropylene as taught by Elia to the composition of the Patent claims to provide an improved flexural strength.  


Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that claim 5 further limits only the 80-95 mol% of linear aliphatic diamine.  This is not persuasive claim 5 states that the 40-95 mol% is relative to the total molar amounts of diamines (ii).  

The Applicant limits the fibrous material in Elia et al. to non-woven structures, textiles, fibrous battings, and the like.  This is not persuasive because Elia teaches that their overmolding composition comprises 50 wt% glass fibers [0111].
The Applicant alleges that Elia et al. does not describe the claimed SSPA.  This is not persuasive because Elia teaches a polymer composition consisting of semi-aromatic polyamide (PA1, which corresponds to claimed (A-1)) comprising terephthalic acid, 1,6-hexamethylenediamine (hereinafter HMD) and 2-methylpentamethylenediamine (hereinafter MPMD) [0110]. 
Applicant's arguments, with regard to Koshida et al. and Minagawa et al. fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant has alleged an unexpected improvement in mechanical properties at weld lines.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Minagawa et al.
The Applicant has not responded to the double patenting rejection.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763